Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 8,989,128. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 9, and 17; U.S. Patent No. 8,989,128 discloses:  performing, by a wireless device, uplink transmission via one or more secondary cells associated with a first cell group (claim 8:  uplink transmissions by said wireless device in said primary cell group employing a first synchronization signal transmitted on said primary cell as a primary timing reference); determining a timing adjustment for at least one of the first cell group or a second cell group (claim 8:  receiving, by said wireless device, at least one timing advance command from said base station, said timing advance command comprising: i) a time adjustment value); and based on a determination that a transmission timing difference between the first cell group and the second cell group exceeds a threshold (claim 8:  determining, by said wireless device, a timing difference between primary cell group timing and secondary cell group timing; and e) triggering an action, by said wireless device, in response to said wireless device detecting that said timing difference is greater than a threshold); stopping uplink transmission via the one or more secondary cells; or not applying the timing adjustment to the at least one of the first cell group or the second cell group (claim 10:  a) suspending uplink transmission on a cell; b) suspending uplink transmission on a cell group; and c) ignoring a received timing advance command resulting in an increase in said difference).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,763,203. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 9, and 17; U.S. Patent No. 9,763,203 discloses:  performing, by a wireless device, uplink transmission via one or more secondary cells associated with a first cell group (claim 1:  receive at least one control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group); determining a timing adjustment for at least one of the first cell group or a second cell group (claim 1:  receive a timing advance command comprising a timing adjustment value and a cell group index); and based on a determination that a transmission timing difference between the first cell group and the second cell group exceeds a threshold (claim 1:  apply the timing advance command to a cell group corresponding to the cell group index; determine a transmission timing difference between the first cell group and the second cell group); stopping uplink transmission via the one or more secondary cells; or not applying the timing adjustment to the at least one of the first cell group or the second cell group (claim 1:  stop transmitting via one or more secondary cells, in response to the transmission timing difference exceeding a threshold).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,523,389. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 9, and 17; U.S. Patent No. 10,523,389 discloses:  performing, by a wireless device, uplink transmission via one or more secondary cells associated with a first cell group (claim 1:  transmitting, by the wireless device via one or more secondary cells of the plurality of cells, uplink signals); determining a timing adjustment for at least one of the first cell group or a second cell group (claim 1:  determining a transmission timing difference between the first cell group and the second cell group); and based on a determination that a transmission timing difference between the first cell group and the second cell group exceeds a threshold (claim 1:  based on the transmission timing difference exceeding the threshold); stopping uplink transmission via the one or more secondary cells; or not applying the timing adjustment to the at least one of the first cell group or the second cell group (claim 1:  stopping transmitting, via the one or more secondary cells, the uplink signals; or continuing transmitting, via the one or more secondary cells, the uplink signals, without applying the timing adjustment to the uplink signals of the at least one cell group.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2012/0250520); Chen discloses TA group associated with cell groups.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.